Exhibit 10.6
 
AMENDED AND RESTATED
ATRION CORPORATION
2006 EQUITY INCENTIVE PLAN


FORM OF AWARD AGREEMENT FOR RESTRICTED STOCK UNITS AWARD


THIS AWARD AGREEMENT (the "Agreement") is made and entered into effective as of
________________, 201__, by and between ATRION CORPORATION, a Delaware
corporation (together with its subsidiaries, the "Company"), and
_____________________ (the "Participant"), pursuant to the Amended and Restated
Atrion Corporation 2006 Equity Incentive Plan, as it may be amended and restated
from time to time (the "Plan").  Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
 
W I T N E S S E T H:
 
WHEREAS, the Participant is an employee of the Company; and


WHEREAS, pursuant to the Plan and subject to the execution of this Agreement,
the Committee has granted, and the Participant desires to receive, an Award.


NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and covenants herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:


1.   AWARD OF RESTRICTED STOCK UNITS.  On the date specified on Exhibit A
attached hereto (the "Date of Grant") but subject to the execution of this
Agreement, the Company granted to the Participant an Award in the form of
Restricted Stock Units ("RSUs") entitling the Participant to receive from the
Company, without payment, one share of Common Stock (a "Share") for each RSU set
forth on said Exhibit A.


2.   EFFECT OF PLAN.  The RSUs are in all respects subject to, and shall be
governed and determined by, the provisions of the Plan (all of the terms of
which are incorporated herein by reference) and to any rules which might be
adopted by the Board or the Committee with respect to the Plan to the same
extent and with the same effect as if set forth fully herein.  The Participant
hereby acknowledges that all decisions and determinations of the Committee shall
be final and binding on the Participant, his beneficiaries and any other person
having or claiming an interest in the RSUs.


3.   RESTRICTIONS.  The RSUs as to which the restrictions shall not have lapsed
and which are not vested shall be forfeited upon the Participant's Termination
of Employment.  The RSUs may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until such restrictions lapse and the RSUs
vest.


 
 

--------------------------------------------------------------------------------

 
 
4.   RIGHTS PRIOR TO VESTING.  During the period prior to lapse of the
restrictions and the vesting, in the event that any dividend is paid by the
Company with respect to the Common Stock (whether in the form of cash, Common
Stock or other property), then the Committee shall, in the manner it deems
equitable or appropriate, adjust the number of RSUs allocated to each
Participant's Stock Award Account to reflect such dividend.


5.   SETTLEMENT OF RSUS.  Each RSU will be settled by delivery to the
Participant, or in the event of the Participant's death to the Participant's
legal representative, promptly following the date or dates set forth on Exhibit
A hereto (any such date, the "Settlement Date") of one Share.


6.   SECURITIES LAW RESTRICTIONS. Acceptance of this Agreement shall be deemed
to constitute the Participant's acknowledgement that the RSUs shall be subject
to such restrictions and conditions on any resale and on any other disposition
as the Company shall deem necessary under any applicable laws or regulations or
in light of any stock exchange requirements.


7.   NO ASSIGNMENT.  The RSUs are personal to the Participant and may not in any
manner or respect be assigned or transferred otherwise than by will or the laws
of descent and distribution.


8.   NO RIGHT TO CONTINUED EMPLOYMENT.  Neither the Plan nor this Agreement
shall give the Participant the right to continued employment by the Company or
shall adversely affect the right of the Company to terminate the Participant's
employment with or without cause at any time.


9.   GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, applied without giving effect to
any conflict-of-law principles.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.


10.        BINDING EFFECT.  This Agreement shall be binding upon and shall inure
to the benefit of each of the parties hereto and their respective executors,
administrators, personal representatives, legal representatives, heirs, and
successors in interest.


11.        COUNTERPART EXECUTION.  This Agreement may be executed in any number
of counterparts, each of which shall be considered an original, and such
counterparts shall, together, constitute and be one and the same instrument.


12.       WITHHOLDING.  The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes required by law to be
withheld with respect to any taxable event arising as a result of the grant or
settlement of the RSUs.  With respect to withholding required upon the
settlement of the RSUs, the Participant may elect, subject to the approval of
the Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date as of
which the tax is to be determined equal to the minimum statutory total tax which
could be imposed on the transaction.  All such elections shall be irrevocable,
made in writing, signed by the Participant, and subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Participant have executed and delivered
this Agreement as of the day and year first written above.
 

 
ATRION CORPORATION
             
By:
   
Name:
   
Title:
                               
PARTICIPANT


 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TO


AWARD AGREEMENT, dated as of ____________, 201__, between ATRION
CORPORATION   and ______________________.




Date of Grant:
Number of Restricted Stock Units:
Settlement Schedule:


Number of Shares
to be Delivered*
 
Settlement Date

 
 
* Subject to adjustment as provided in Paragraph 4 of the Award Agreement.
 